DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specification
The disclosure is objected to because of the following exemplary informalities: By way of example, the disclosure contains several grammatical errors, such as: “monitoring device such as cameras” (singular/plural mismatch at page 1 lines 19-20) and “facilitates to analyze in the subsequent process that whether the age and type of crime” (grammar and lack of clarity issues at page 5 lines 13-14).  See also, for example, “so as to qualitative analyze whether …” (grammar issue at page 11 line 1).  Applicant is respectfully reminded to review the specification/abstract/claims/drawings for all informalities, and correct them.    
Appropriate correction is required.

 

Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.



These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites at a very high level observing prisoners (how long they talk, what crime they are associated with) and “strategizing” about these prisoners.  


Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including assigning a number/identifier, “counting” or observing, querying and formulating.  These concepts, under a broadest reasonable interpretation, covers performance of the limitations in the mind.
There is no generic hardware claimed.  
For example, the claim assigning an identifier is essentially “naming” (or labelling) the prisoner.  “Counting” a duration, appears to be merely observing an interaction between two prisoners.  “Querying” is used here to associate the prisoners to certain conditions (“weren’t those young/old guys the ones who are in here for committing x?”).  And “formulating” is deciding to (potentially) do something.  E.g., I see two people talking that were previously on America’s Most Wanted for armed robbery, 

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps including assigning a number/identifier, “counting” or observing, querying and formulating at a high level of generality.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind.  There is no hardware claimed (not even generic hardware).  
Accordingly, these elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., steps of assigning, counting, querying, formulating) in the claim amount to no more than mere instructions to apply the exception (i.e., there were no hardware elements claimed in the claim).  Mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim not patent eligible, and rejected under 35 USC §101.  



Claims 2-8 depend upon claim 1, and do not correct the issues set forth above.   Although “math-like” terminology appears in some dependent claims (e.g. claims 3 and 6), these are merely comparison statements, which are actions that can be performed in the mind.  Therefore, these claims are likewise rejected.  



Means plus function interpretation statement (re: claim 6)

35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  



Claim limitations directed to a “means” (as recited in claim 6) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the word “means” coupled with the functional language for formulating a strategy without reciting sufficient structure to achieve the function.  Furthermore, the word “means” is not preceded by a structural modifier (but rather merely a label).  
Since the claim limitations invokes35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has also been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  However, there is no specific “means” set forth in Applicants’ disclosure.  (See the Office Action section regarding 13 USC 112(b) rejections, below, discussing:  That the claim has been interpreted as invoking a "means plus function" interpretation.  However, the specification appears to only support/encompass a purely abstract (i.e., not detailed structurally or algorithmically) implementation of the four recited "warning strategy" type elements (warning strategy, first, second and third).  These recited elements are not supported by structure within the disclosure.  Therefore, the scope of the claim is vague/ambiguous. ) 


If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claim 1:  Claim 1 broadly/abstractly recites “determin[ing] an abnormal level” and “formulating an early warning strategy” with no guidance at to what specifically these claimed concepts entail (e.g., How are these concepts achieved algorithmically?  What results are expected / not permitted from performing such algorithmic processes?  Etc.?).  Basically, there is no written description as to how these limitations are to be implemented, nor is it clear [which is discussed further re: 112(b), below] what certain terminology means (e.g., What is abnormal?  How is it determined?  What constitutes an early warning strategy?  How is such a strategy “formulated”?  How is such a strategy considered an “early” warning, when these two imprisoned persons have already “colluded” (or at least conversed) in step S2?).  
First, there is no “abnormality determination” mechanism set forth in the specification.  The specification appears to merely state the claim language.  And, the 
Also, there is no mechanism for “formulating an early warning strategy” set forth in the specification.  Again, the specification appears to merely state the claim language.  And, the terminology itself appears to merely reflect an arbitrary concept (randomly conceived as to what such a strategy is).  Therefore, at best, a “strategy” is in the eyes of the beholder (i.e., the terminology is arbitrary and overbroad, see the 112(b) discussion, below).  And, it is never taught in the specification what makes such a strategy an “early warning” strategy.  There is no description of actual reduction to practice, no clear depiction of the invention in detailed drawings which permit a person skilled in the art to clearly recognize that Applicants had possession of the claimed invention, nor any description of sufficient, relevant, identifying characteristics.  
Therefore the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 2-8 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  
First, it is not clear what an “identifier-age-type model” is.  There is no modeling being performed in the Specification.  Additionally, the structure of this model is unclear.  It appears to be comprised of one identifier, one age and one crime type value.  However, there are two people interacting.  It’s not clear what structure is required for the invention to work properly.  Is one or two models required for the invention to work?  It’s not exactly clear how the components of this model are required for the invention to work properly.  For instance, the Specification discusses using the last crime type (at page 6 line 25, for example).  Wouldn’t the invention therefore work radically different then, if one “imprisoned person” committed a kidnap, murder, then an identity theft crime, instead of halting his crime spree after the murder of his victim?  Thus, this model is unclear.
It is not clear what “counting” encompasses.  It appears to be merely measuring a meeting duration in some unstated fashion.  And, a “meeting duration” is unclear.  
It is also not clear what is involved in “determining an abnormal level … based on the total meeting duration”.  It is not clear what the metes and bounds of the term “abnormal” are.  The term appears to be arbitrary (different to each person).  
Since this “abnormal level” appears to be a time value, it is not clear how/why one can query an age value or crime type value.  Each value represents something radically different.  
It is not clear what “formulating” entails, nor what an “early warning strategy” encompasses. The data accumulated, at best, identifies two people and a crime committed, and that they interacted.  It’s unclear how this information results in a “strategy”.  It is also not clear why this is called an “early” warning strategy.  The two prisoners have already interacted, so the warning strategy can only be after the fact (that a meeting took place – potential evidence of a past collusion, not a future collusion).  It’s also not clear what a warning strategy is / encompasses.  Warning of what?  Strategy for what?
And, there appears to be a lack of antecedent basis for “the analysis results” in line 12 of claim 1.  There is no claimed “analysis” that took place.  
 Therefore, the scope of the claim is ambiguous.


Claims 2-8 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  

Further regarding claim 2:  This claim recites some marking activity.  However, these marking activities have no use whatsoever in the claims.  It appears that the claim language is missing essential elements.  
Therefore, the scope of the claim is ambiguous.



Further regarding claim 3:  This claim recites several “total durations”.  It’s not clear what these different “total” durations are, especially in the context of C, the total meeting duration.  It seems that Cx is a component of C, and therefore C would always be greater than any one of Cx.  Further, it is not clear what “determining the abnormal level” means.  What is abnormal, and how is it determined?  See the comments above regarding claim 1.  The claim seems to be arbitrarily assigning relative values, arbitrarily indicating that they are “comparative”.  
Therefore, the scope of the claim is ambiguous.

Claims 4-6 depend upon claim 3, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  



Further regarding claim 4:  It is not clear what “obtaining the abnormal level” means.  What is abnormal, and how is it determined (in order that it may be “obtained”)?  See the comments above regarding claim 1.  Additionally, the claim recites “obtaining the crime of the two imprisoned persons”.  However, it appears that each imprisoned person may have a different associated crime type.  
Therefore, the scope of the claim is ambiguous.

Claims 4-6 depend upon claim 4, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Further regarding claim 5:  It is not clear what “formulating a first early warning strategy” means.  What is abnormal, and how is it determined (in order that it may be “obtained”)?  See the comments above regarding claim 1, discussing, inter alia, that it is unclear what “formulating” actually entails, it is unclear what “early” means (especially if this meeting duration/conversation has already taken place), and it is unclear what strategy means.  The specification uses the term, but never discusses what specifically it entails.  Additionally, it is unclear what specifically “long” and “large” mean.  These are relative terms, and there is no guidance as to how one skilled in the art determines whether a value is long or large or not.  
Therefore, the scope of the claim is ambiguous.

Claim 6 depends upon claim 5, and does not correct the issues set forth above.   Therefore, this claim is likewise rejected.  


Further regarding claim 6:  It is not clear what “an early warning strategy” means (be it an early warning, first early warning, second early warning, or third early warning.  See the comments above regarding claim 1, discussing, inter alia, that it is unclear what “formulating” actually entails, it is unclear what “early” means (especially if this meeting duration/conversation has already taken place), and, it is unclear what strategy means.  The specification uses the term, but never discusses what specifically it entails.  Additionally, it is unclear what specifically “long” and “large” mean.  These are relative terms, and there is no guidance as to how one skilled in the art determines whether a value is long or large or not.  
Further regarding claim 6:   The claim has been interpreted as invoking a "means plus function" interpretation.  However, the specification appears to only support/encompass a purely abstract (i.e., not detailed structurally or algorithmically) implementation of the four recited "warning strategy" type elements (warning strategy, first, second and third).  These recited elements are not supported by structure within the disclosure.  Therefore, the scope of the claim is vague/ambiguous.
Therefore, the scope of the claim is ambiguous.


Further regarding claim 7:  This claim is not clear because it does not appear to change its parent claim.  It appears that Applicants may be omitting an element from this claim (or its parent).  
Therefore, the scope of the claim is ambiguous.

Claim 8 depends upon claim 7, and does not correct the issues set forth above.   Therefore, this claim is likewise rejected.  





Further regarding claim 8:  This claim is an improper dependent claim.  Its parent requires one type of crime, whereas dependent claim 8 changes this requirement requiring a minimum of two crimes.  Dependent claims add requirements/limitations to their parent(s), they don’t delete requirements/limitations.  It is also unclear what the purpose of choosing the most “recent” crime is.  Suppose the imprisoned person committed a kidnapping, then murder, then stole the identity of his deceased victim.  Would he be considered a non-violent offender (compared to a scenario where the imprisoned person only kidnapped and murdered his victim)?  Such considerations seem to merit an impact on an “early warning strategy.  
Therefore, the scope of the claim is ambiguous.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. §103 as being unpatentable over Lemelson et al (US Patent Application Publication No. 2002/0067272, hereafter referred .

Regarding independent claim 1:  Lemelson teaches A Prison monitoring intelligent control method with comparative analysis function, comprising the following steps: S1: assigning an imprisonment identifier to each imprisoned person in the prison, and establish an identifier-age-type model based on a correspondence between each imprisonment identifier and the age and crime type of the corresponding imprisoned person, and store the identifier-age-type model; (See Lemelson paragraph [0026]-[0027] teaching “reference” behavior data related to the classes of individuals to be monitored based upon a variety of factors, including types of crimes committed by the subject and the subject’s criminal history, which is suggestive of the subject’s age.  See also, Fig. 28 teaching the storage of information regarding a prisoner’s age #428, criminal offenses #426 and prisoner identification #450.  See also, Figure 13 showing information stored that is related to prisoners.) S2: counting a total meeting duration of any two imprisoned persons in the prison within a preset time period, and determine an abnormal level of the two imprisoned persons based on the total meeting duration; (See Lemelson Fig. 10 #162 and Fig. 11 #186 teaching the determination of behavior that deviates from normal.  Also see, Lemelson paragraph [0013] and [0123] teaching the use of predetermined time durations for meeting maximum, minimum and average values, it being implied that presence in a particular area may be associated with interacting/conversing) S3: querying the age and/or crime type corresponding to the two imprisoned persons in the identifier-age-type model, according to the abnormal level; (See Lemelson paragraph [0026]-[0027] teaching “reference” behavior data related to the classes of individuals to be monitored based upon a variety of factors, including types of crimes committed by the subject and the subject’s criminal history, which is suggestive of the subject’s age.  See also, Fig. 28 teaching the storage of information regarding a prisoner’s age #428, criminal offenses #426 and prisoner identification #450.  See also, Figure 13 showing information stored that is related to prisoners.  It having been implied that if such data was stored, then one skilled in the art could query it.)
However, Lemelson does not explicitly teach the remaining limitations as claimed.  Edwards, though, teaches S4: formulating an early warning strategy based on the analysis results of the age and/or crime type of the two imprisoned persons, and feedback the early warning strategy and the imprisonment identifiers of the two imprisoned persons to a supervision department. (See Edwards paragraphs [0026]-[0027] teaching the determination as to whether inmates may converse with each other, in the context of [0024] teaching the use of a Jail Management System [JMS].  See also, paragraph [0022] teaching facilities’ control [i.e., supervision/management] of who inmates can talk to and for how long.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Edwards for the benefit of Lemelson, because to do so provided a designer with options that facilitated the monitoring and control of inmate communications, as taught by Edwards in paragraph 


Regarding claim 2:  Lemelson teaches wherein in step S2, there is a preset duration; in step S2, the total meeting duration accumulated by any two imprisoned persons in the prison within the preset time period specifically comprises: obtaining a single meeting duration of any two imprisoned persons in the prison;   comparing the single meeting duration with the preset duration, and marking the meeting as a valid meeting when the single meeting duration is longer than the preset duration; marking the duration of the meeting of the valid meeting as a calculation term of the total meeting duration of the two imprisoned persons.  (See Lemelson paragraph [0013] and [0123] teaching the use of predetermined time durations for meeting maximum, minimum and average values, it being implied that presence in a particular area may be associated with interacting/conversing.)  

Regarding claim 3:  Lemelson teaches wherein in step S2, there are a first total duration C1, a second total duration C2, and a third total duration C3; in step S2, determining the abnormal level of the two imprisoned persons based on the total meeting duration specifically comprises: obtaining the total meeting duration of any two imprisoned persons in the prison in the preset time period, which recorded as C; comparing the total meeting duration C respectively with the first total duration Ci, the second total duration C2, and the third total duration C3: when C>C1, determining the two imprisoned persons be a first abnormal level; when C>C2, determining the two imprisoned persons be a second abnormal level; when C>C3, determining the two imprisoned persons be a third abnormal level; wherein, CI < C2 < C3.  (See Lemelson paragraph [0013] and [0123] teaching the use of predetermined time durations for meeting maximum, minimum and average values, it being implied that presence in a particular area may be associated with interacting/conversing.)  

Regarding claim 4:  Lemelson teaches wherein step S3 specifically comprises:  obtaining the abnormal level of the two imprisoned persons; obtaining the ages of the two imprisoned persons when the two imprisoned persons are the first abnormal level; obtaining the type of crime of the two imprisoned persons when the two imprisoned persons are the second abnormal level; obtaining the ages and crime types of the two imprisoned persons when the two imprisoned persons are in the third abnormal level.  (See Lemelson paragraph [0026]-[0027] teaching “reference” behavior data related to the classes of individuals to be monitored based upon a variety of factors, including types of crimes committed by the subject and the subject’s criminal history, which is suggestive of the subject’s age.  See also, Fig. 28 teaching the storage of information regarding a prisoner’s age #428, criminal offenses #426 and prisoner identification #450.  See also, Figure 13 showing information stored that is related to prisoners.  It having been implied that if such data was stored, then one skilled in the art could query it.)  

Regarding claim 5:  Lemelson teaches wherein in step S4, there is a preset age difference; S4 specifically comprises: obtaining the age and/or type of crime of the two imprisoned persons; calculating the actual age difference between the two imprisoned persons and marking the crime types of the two imprisoned persons as the first type of crime and the second type of crime; comparing the actual age difference between the two imprisoned persons and the preset age difference, and the first crime type and the second crime type respectively: … when the actual age difference between the two imprisoned persons is greater than the preset age difference; … when the first crime type is different from the second crime type; … when the actual age difference between the two imprisoned persons is greater than the preset age difference and the first crime type is different from the second crime type; … is to mark the information that the total meeting duration of the two imprisoned persons with a long time and a large age difference; … is to mark the information that the total meeting duration of the two imprisoned persons with a long time and different crime types; … is to mark the information that the information that the total meeting duration of the two imprisoned persons with a long time, large age different, and different crime types.  (See Lemelson paragraph [0026]-[0027] teaching “reference” behavior data related to the classes of individuals to be monitored based upon a variety of factors, including types of crimes committed by the subject and the subject’s criminal history, which is suggestive of the subject’s age.  See also, Fig. 28 teaching the storage of information regarding a prisoner’s age #428, criminal offenses #426 and prisoner 
However, Lemelson does not explicitly teach the remaining limitations as claimed and directed to early warning strategies.  Edwards, though, teaches formulating a first early warning strategy, (See Edwards See Edwards paragraphs [0026]-[0027] teaching the determination as to whether inmates may converse with each other, in the context of [0024] teaching the use of a Jail Management System [JMS].  See also, paragraph [0022] teaching facilities’ control [i.e., supervision/management] of who inmates can talk to and for how long, and further teaching a variety of communications strategies that are available including different types of communications mechanisms and who/when/how many inmates may talk.) formulating a second early warning strategy, (See Edwards See Edwards paragraphs [0026]-[0027] teaching the determination as to whether inmates may converse with each other, in the context of [0024] teaching the use of a Jail Management System [JMS].  See also, paragraph [0022] teaching facilities’ control [i.e., supervision/management] of who inmates can talk to and for how long, and further teaching a variety of communications strategies that are available including different types of communications mechanisms and who/when/how many inmates may talk.) formulating a third early warning strategy, (See Edwards See Edwards paragraphs [0026]-[0027] teaching the determination as to whether inmates may converse with each other, in the context of [0024] teaching the use of a Jail Management System [JMS].  See also, paragraph [0022] teaching facilities’ control [i.e., supervision/management] of who inmates can talk to and for how long, and further  wherein the first early warning strategy (See Edwards See Edwards paragraphs [0026]-[0027] teaching the determination as to whether inmates may converse with each other, in the context of [0024] teaching the use of a Jail Management System [JMS].  See also, paragraph [0022] teaching facilities’ control [i.e., supervision/management] of who inmates can talk to and for how long, and further teaching a variety of communications strategies that are available including different types of communications mechanisms and who/when/how many inmates may talk..) the second early warning strategy (See Edwards See Edwards paragraphs [0026]-[0027] teaching the determination as to whether inmates may converse with each other, in the context of [0024] teaching the use of a Jail Management System [JMS].  See also, paragraph [0022] teaching facilities’ control [i.e., supervision/management] of who inmates can talk to and for how long, and further teaching a variety of communications strategies that are available including different types of communications mechanisms and who/when/how many inmates may talk..) the third early warning strategy (See Edwards See Edwards paragraphs [0026]-[0027] teaching the determination as to whether inmates may converse with each other, in the context of [0024] teaching the use of a Jail Management System [JMS].  See also, paragraph [0022] teaching facilities’ control [i.e., supervision/management] of who inmates can talk to and for how long, and further teaching a variety of communications strategies that are available including different types of communications mechanisms and who/when/how many inmates may talk..) 


Regarding claim 6:  Lemelson does not explicitly teach the remaining limitations as claimed.  Edwards, though, teaches wherein step S4 further comprises: selecting different early warning means based on different early warning strategies; selecting a first early warning means when the intelligent control module formulates the first early warning strategy; selecting a second early warning means when the intelligent control module formulates the second early warning strategy; selecting a third early warning means when the intelligent control module formulates the third early warning strategy; wherein the first early warning means is to keep the frequency of feeding back information to the supervision department as Pi; the second early warning means is to keep the frequency of feedback to the supervision department as P2;  the third early warning means is to keep the frequency of feeding back information to the supervision department as P3; wherein, P1, p2, and P3, are preset values, P1<p3, and P2<P3. (See Edwards paragraphs [0026]-[0027] teaching the determination as to whether inmates may converse with each other, in the context of [0024] teaching the use of a Jail Management System [JMS].  See also, paragraph [0022] teaching facilities’ control [i.e., supervision/management] of who inmates can talk to and for how long, and further teaching a variety of communications strategies that are available including different types of communications mechanisms and who/when/how many inmates may talk.)


Regarding claim 7:  Lemelson teaches wherein in the identifier-age-type model in step S1, one imprisonment identifier, one age, and one crime type are one-to-one correspondence.  (See Lemelson Figures 13 and 28 showing the ability to store corresponding information regarding a prisoner [including prisoner #450, age #428 and offense type #426].)  

Regarding claim 8:  Lemelson teaches wherein in step S1, when the imprisoned person has at least two types of crimes, the most recent type of crime is selected as the type of crime corresponding to the imprisonment identifier of the imprisoned person.  (See Lemelson Figure 28 showing the ability to store information on multiple offense types [#426, it being noted that whether one processed any particular offense data [or all such data] was an obvious variant to one skilled in the art at the time of Applicants’ subject matter, esp. since such data was available for processing.)  




Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




June 2, 2021